Citation Nr: 0204312	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  96-46 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The case returns to the Board following remands to the RO in 
November 1998 and January 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The medical evidence of record establishes that the 
veteran's hypertension is manifested by systolic pressure 
readings of predominantly 100 or more.  There are no 
subjective reports of symptoms or objective findings of other 
physical abnormalities determined to be associated with 
hypertension.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.104, Diagnostic Code 7101 (2001); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 1995 rating decision and supplemental statements of 
the case dated through April 2001, the RO provided the 
veteran with the applicable laws and regulations and gave 
notice as to the evidence needed to substantiate his claim.  
With respect to the duty to assist, the record contains 
private medical records both secured by the RO and provided 
by the veteran.  The veteran has not authorized VA to obtain 
additional private records.  There is no indication from the 
record that the veteran currently receives relevant VA 
treatment, such that no pertinent VA records are outstanding.  
Although the RO made multiple attempts to schedule the 
veteran for a medical examination, discussed in detail below, 
the veteran either cancelled or failed to report for those 
appointments.  Finally, the veteran has had ample opportunity 
to present evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the November 1998 and January 2001 remands.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, 
work product from VA personnel dated in April 2001 indicates 
that the veteran was sent notice in February 2001 to his 
address of record to report for a VA examination scheduled in 
March 2001.  The veteran subsequently phoned to request that 
the examination be rescheduled.  A notice of the examination 
rescheduled in April 2001 was sent to the same address in the 
March 2001.  The veteran failed to report for the April 2001 
examination.  The Board finds that there has been compliance 
with the instructions from the prior remands and that the 
veteran's due process rights have been protected.  

Factual Background

Review of the claims folder revealed that service connection 
for hypertension was established in an August 1971 rating 
action.  At that time, it was evaluated as noncompensable (0 
percent disabling).  The rating was continued for many years.  

The veteran submitted a claim for an increased rating in May 
1992.  In an August 1992 statement, D. Ness, M.D., indicated 
that the veteran had labile hypertension that was difficult 
to control.  He was unable to tolerate most medications.  
Systolic pressures were consistently 140 to 170 and diastolic 
pressures were 88 to 110.  

Work product in the claims folder indicated that the veteran 
failed to report for a VA examination scheduled in November 
1992.   

Treatment records from Dr. Ness that showed blood pressure 
readings of 164/86 and 158/88 on the same date in October 
1991; 160/100 in February 1992; 180/100 in April 1993; and 
168/106, 168/110, 164/110, and 168/116 on the same date in 
May 1995.  Notes dated in June 1995 indicated that the 
veteran's blood pressure readings at home were 140/90.  Blood 
pressure at that time was 142/92.  There were no complaints 
or findings of other abnormality associated with 
hypertension.    

In a September 1995 rating action, the RO increased the 
evaluation to 10 percent.  The veteran timely perfected an 
appeal of that decision.  In his December 1995 notice of 
disagreement, the veteran related that records from his 
current doctor showed readings of 110 and 120+ in the past 
two months.  

A private medical record dated in December 1995 related 
previous blood pressure readings of 160/120 in August 1995, 
150/110 in September 1995, and 158/90 in October 1995.  

Medical records from a Dr. Lee dated in April 1996 noted that 
the veteran took hypertension medication daily.  An April 
1997 entry indicated that he continued to take medication.  
His blood pressure readings at that time were 180/112 and 
180/108.  Subsequent records showed improved blood pressure 
control with the addition of lisinopril and 
hydrochlorothiazide.  Blood pressure readings were as 
follows: 160/100 in May 1997; 140/100 on an undated record; 
140/102 in June 1997; 150/82, 142/72, and 140/78 in July 
1997; 154/72 in October 1997; 154/74 in April 1998; and 
140/88 in September 1998.  In July 1997, the veteran related 
that home blood pressure checks showed a range from 117/67 to 
132/72.  In October 1997, he stated that home blood pressure 
checks showed a range from 116/72 to 132/84.  During the 
April 1998 visit, the veteran stated that his blood pressure 
at home was 132/72 and admitted that he was nervous when he 
presented to the doctor's office.  Notes from October 1997 
and April 1998 indicated that Dr. Lee attributed the blood 
pressure elevation on examination to anxiety.  The records 
revealed no complaints or findings of other abnormality 
associated with hypertension. 

A private medical record dated in December 1999 documenting 
treatment for an orthopedic disorder showed blood pressure of 
132/80.  The veteran continued to take medications for 
hypertension.   

The veteran cancelled a VA examination scheduled in April 
1997.  Work product in the claims folder showed that he 
failed to report for examinations rescheduled for May 1997 
and October 1997.  Pursuant to the Board's November 1998 
remand, the veteran was scheduled for a VA examination in 
December 1998 and again in January 1999, for which he also 
failed to report.  Similarly, work product from VA personnel 
dated in April 2001 indicated that the veteran cancelled a VA 
examination scheduled in March 2001 and failed to report for 
the examination rescheduled in April 2001.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's hypertension is evaluated as 10 percent 
disabling under Diagnostic Code (Code) 7101, hypertensive 
vascular disease.  38 C.F.R. § 4.104.  During the pendency of 
the veteran's appeal, VA amended the rating criteria for 
cardiovascular disorders, including hypertension, effective 
January 12, 1998.  See 62 Fed. Reg. 65,207 (1997) (codified 
at 38 C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, prior to January 12, 1998, the 
Board may apply only the previous version of the rating 
criteria.  As of January 12, 1998, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

Under the previous version of Code 7101, a 10 percent rating 
is assigned when diastolic pressure is predominantly 100 or 
more.  In addition, when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  A 20 percent rating 
is in order when diastolic pressure is predominantly 110 or 
more with definite symptoms.  When diastolic pressure is 
predominantly 120 or more and there are moderately severe 
symptoms, a 40 percent rating is warranted.  A maximum 
schedular rating of 60 percent is assigned when diastolic 
pressure is predominantly 130 or more and there are severe 
symptoms.  38 C.F.R. § 4.101, Code 7101 (1997).  

Under the amended version of Code 7101, a 10 percent rating 
is in order when diastolic pressure is predominantly 100 or 
more, or; when systolic pressure is predominantly 160 or 
more, or; when an individual with a history of diastolic 
pressure predominantly 100 or more requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or; 
when systolic pressure is predominantly 200 or more.  When 
diastolic pressure is predominantly 120 or more, a 40 percent 
rating is warranted.  A maximum schedular rating of 60 
percent is assigned when diastolic pressure is predominantly 
130 or more.  38 C.F.R. § 4.104, Code 7101 (2001).  
 
The Board notes that the RO applied both versions of the 
regulations in supplemental statements of the case dating 
from June 1998 and determined that no increase beyond 10 
percent was warranted.  Accordingly, the Board may similarly 
consider each version of the regulations without determining 
whether the veteran will be prejudiced thereby.  See Bernard, 
4 Vet. App. at 392-94.  The Board also observes that the 
primary difference between the two versions of Code 7101 is 
that the former requires symptoms in addition to the 
specified predominant diastolic pressure to receive more than 
a 10 percent rating.  Therefore, to the extent a claimant may 
not demonstrate symptoms of hypertension, the amended version 
of Code 7101 is more favorable.

In this case, with respect to actual blood pressure, the 
record reflects approximately 24 documented blood pressure 
readings taken from October 1991 to December 1999.  Of those 
24 readings, five show diastolic pressure of 110 or more, and 
one shows diastolic pressure of 120 or more.  None of these 
elevated readings occurred after January 12, 1998.  Given the 
relatively small number of the requisite elevated blood 
pressure readings over the course of more than eight years, 
the Board cannot conclude that the veteran's diastolic blood 
pressure is predominantly 110 or more at any time before or 
after January 12, 1998.  Thus, the overall disability picture 
does not more closely resemble the rating criteria for an 
evaluation greater than 10 percent under either version of 
Code 7101.  38 C.F.R. § 4.7.  

The Board acknowledges that Dr. Ness's August 1992 statement 
shows a range of prior blood pressure readings.  In addition, 
the veteran has offered various statements concerning the 
value or ranges of blood pressure readings taken at home.  
Because the actual values are not of record, the Board cannot 
determine their impact on the conclusion as to predominant 
diastolic pressures.  However, Dr. Ness reports that 
diastolic pressures were no higher than 110.  Home diastolic 
pressures reported by the veteran are 90, a range of 67 to 
72, a range of 72 to 84, and 72.  Thus, even if the Board 
considered this blood pressure information, the evidence 
would still not support a rating greater than 10 percent 
under either version of Code 7101. Id.   

Moreover, prior to January 12, 1998, the criteria for more 
than a 10 percent rating also require varying degrees of 
symptoms of hypertension.  However, the medical evidence of 
record is wholly negative for any complaint or finding of 
symptoms associated with hypertension.  Clearly, then, the 
disability picture from hypertension does not more closely 
approximate the criteria for a 20 percent rating under the 
former version of Code 7101. Id. 

Given that the evidence is not in relative equipoise, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 10 percent for hypertension.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.104, 
Code 7101 (2001); 38 C.F.R. § 4.104, Code 7101 (1997). 

ORDER

A disability rating greater than 10 percent for hypertension 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

